Case: 09-10763     Document: 00511088153          Page: 1    Date Filed: 04/21/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 21, 2010
                                     No. 09-10763
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

CONNIE RAY PALMER,

                                                   Plaintiff-Appellant

v.

SHERIFF TOM CALLAHAN; WICHITA FALLS POLICE DEPARTMENT;
OFFICER SANDY LAMB,

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:09-CV-22


Before BENAVIDES, PRADO and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Connie Ray Palmer, Texas prisoner # 1142309, moves this court for leave
to proceed in forma pauperis (IFP) in this appeal from the district court’s
dismissal of his 42 U.S.C. § 1983 complaint. The district court dismissed the
complaint as frivolous because it was time barred and, alternatively, barred by
Heck v. Humphrey, 512 U.S. 477 (1994). The district court certified that the
appeal was not taken in good faith for these reasons.


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10763    Document: 00511088153 Page: 2          Date Filed: 04/21/2010
                                 No. 09-10763

      In his IFP motion, Palmer does not address the district court’s reasons for
denying IFP. By failing to discuss the district court’s rationale for denying his
IFP motion, Palmer has abandoned those issues, and it is the same as if he had
not appealed the district court’s order. See Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Accordingly, Palmer’s IFP
motion is denied and his appeal is dismissed as frivolous. See Howard v. King,
707 F.2d 215, 219-20 (5th Cir. 1983); 5 TH C IR. R. 42.2.
      Palmer is cautioned that the district court’s dismissal of his complaint as
frivolous and our dismissal of this appeal as frivolous each count as a strike for
purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387
(5th Cir. 1996). Palmer is further cautioned that if he accumulates three strikes
pursuant to § 1915(g), he may not proceed IFP in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
      IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2